                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-7295-RSWL (KS)                                       Date: October 9, 2018
Title       Manuel Mendoza v. Warden of Habeas et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                            N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On August 20, 2018, Manuel Mendoza (“Petitioner”), a state prisoner proceeding pro se,
filed a Petition for Writ of Habeas Corpus (the “Petition”). (Dkt. No. 1.) The Petition presents
four grounds for relief: “(1) incompetence of counsel; (2) denial of right to produce witness and
material; (3) denial of rights to establish an affirmative defense for trial; and (4) file for
withdrawal of plea without presence of Defendant error of denial, objects should have been
presented before plea.” (Petition at 3-4) (errors in original).

        In an August 24, 2018 Order, the Court recognized two defects in the Petition. (Dkt. No.
3.) First, Petitioner filed the Petition on the wrong form – the form used by federal prisoners to
assert claims under 28 U.S.C. § 2241 rather than the form used by state prisoners to assert claims
under 28 U.S.C. § 2254. (Id.) Second, Petitioner failed to name his custodian as a respondent,
thereby depriving the Court of personal jurisdiction. (Id.) (citing Stanley v. California Supreme
Court, 21 F.3d 359, 360 (9th Cir. 1994)). The Court ordered Petitioner to file a First Amended
Petition correcting these errors no later than September 23, 2018.

       More than two weeks have now passed since Petitioner’s September 23, 2018 deadline
and Petitioner has neither filed a First Amended Petition nor a Notice of Voluntary Dismissal.
Accordingly, the action is now subject to dismissal for failure to prosecute and comply with
court orders. Nevertheless, in the interests of justice, Petitioner is granted one final opportunity
to amend the Petition and establish that the Court has personal jurisdiction. Accordingly,
Petitioner is HEREBY ORDERED to show cause no later than October 30, 2018 why this
action should not be dismissed. To discharge this Order, Petitioner must file, no later than the
October 30, 2018 deadline, either:


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 18-7295-RSWL (KS)                                      Date: October 9, 2018
Title       Manuel Mendoza v. Warden of Habeas et al


   (1) a First Amended Petition For Writ of Habeas Corpus By A Person in State Custody (28
       U.S.C. § 2254) that states a claim(s) against a proper Respondent; OR
   (2) a signed document entitled Notice of Voluntary Dismissal pursuant to Rule 41 of the
       Federal Rules of Civil Procedure.

    Alternatively, Petitioner may file a request for an extension of time supported by a showing
of good cause for his delay complying with the Court’s prior order.

   Petitioner’s failure to timely comply with this Order will result in a recommendation of
dismissal pursuant to Rule 41 of the Federal Rules of Civil Procedure and Local Rule 41-1.

        IT IS SO ORDERED.

                                                                                                :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
